


110 HR 2179 IH: To amend title 38, United States Code, to direct the

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2179
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Walz of Minnesota
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to establish traumatic brain injury
		  centers.
	
	
		1.Traumatic brain injury
			 centers
			(a)EstablishmentSubchapter
			 II of chapter 73 of title 38, United States Code, is amended by inserting after
			 section 7320 the following new section:
				
					7320A.Centers for
				traumatic brain injury research, education, and clinical activities
						(a)PurposeThe
				purpose of this section is to provide for the improvement of the provision of
				health care to eligible veterans with traumatic brain injuries through—
							(1)the conduct of
				research (including research on improving facilities of the Department
				concentrating on traumatic brain injury care and on improving the delivery of
				traumatic brain injury care by the Department);
							(2)the education and
				training of health care personnel of the Department; and
							(3)the development of
				improved models and systems for the furnishing of traumatic brain injury care
				by the Department.
							(b)Establishment of
				centers(1)The Secretary shall
				establish and operate centers for traumatic brain injury research, education,
				and clinical activities. Such centers shall be established and operated by
				collaborating Department facilities as provided in subsection (c)(1). Each such
				center shall function as a center for—
								(A)research on traumatic brain
				injury;
								(B)the use by the Department of specific
				models for furnishing traumatic brain injury care;
								(C)education and training of health-care
				professionals of the Department; and
								(D)the development and implementation of
				innovative clinical activities and systems of care with respect to the delivery
				of traumatic brain injury care by the Department.
								(2)The Secretary shall, upon the
				recommendation of the Under Secretary for Health, designate the centers under
				this section. In making such designations, the Secretary shall ensure that the
				centers designated are located in various geographic regions of the United
				States. The Secretary may designate a center under this section only if—
								(A)the proposal submitted for the
				designation of the center meets the requirements of subsection (c);
								(B)the Secretary makes the finding
				described in subsection (d); and
								(C)the peer review panel established
				under subsection (e) makes the determination specified in subsection (e)(3)
				with respect to that proposal.
								(3)Not more than five centers may be
				designated under this section.
							(4)The authority of the Secretary to
				establish and operate centers under this section is subject to the
				appropriation of funds for that purpose.
							(c)Proposals for
				designation of centersA proposal submitted for the designation
				of a center under this section shall—
							(1)provide for close
				collaboration in the establishment and operation of the center, and for the
				provision of care and the conduct of research and education at the center, by a
				Department facility or facilities in the same geographic area which have a
				mission centered on traumatic brain injury care and a Department facility in
				that area which has a mission of providing tertiary medical care;
							(2)provide that no
				less than 50 percent of the funds appropriated for the center for support of
				clinical care, research, and education will be provided to the collaborating
				facility or facilities that have a mission centered on traumatic brain injury
				care; and
							(3)provide for a
				governance arrangement between the collaborating Department facilities which
				ensures that the center will be established and operated in a manner aimed at
				improving the quality of traumatic brain injury care at the collaborating
				facility or facilities which have a mission centered on traumatic brain injury
				care.
							(d)Finding of
				SecretaryThe finding referred to in subsection (b)(2)(B) with
				respect to a proposal for designation of a site as a location of a center under
				this section is a finding by the Secretary, upon the recommendation of the
				Under Secretary for Health, that the facilities submitting the proposal have
				developed (or may reasonably be anticipated to develop) each of the
				following:
							(1)An arrangement
				with an accredited medical school that provides education and training in
				traumatic brain injury care and with which one or more of the participating
				Department facilities is affiliated under which medical residents receive
				education and training in traumatic brain injury care through regular rotation
				through the participating Department facilities so as to provide such residents
				with training in the diagnosis and treatment of traumatic brain injury.
							(2)An arrangement
				under which nursing, social work, counseling, or allied health personnel
				receive training and education in traumatic brain injury care through regular
				rotation through the participating Department facilities.
							(3)The ability to
				attract scientists who have demonstrated achievement in research—
								(A)into the
				evaluation of innovative approaches to the design of traumatic brain injury
				care; or
								(B)into the causes,
				prevention, and treatment of traumatic brain injury.
								(4)The capability to
				evaluate effectively the activities of the center, including activities
				relating to the evaluation of specific efforts to improve the quality and
				effectiveness of traumatic brain injury care provided by the Department at or
				through individual facilities.
							(e)Peer review
				panel(1)In
				order to provide advice to assist the Secretary and the Under Secretary for
				Health to carry out their responsibilities under this section, the official
				within the central office of the Veterans Health Administration responsible for
				traumatic brain injury care shall establish a peer review panel to assess the
				scientific and clinical merit of proposals that are submitted to the Secretary
				for the designation of centers under this section.
							(2)The panel shall consist of experts in
				the fields of traumatic brain injury research, education and training, and
				clinical care. Members of the panel shall serve as consultants to the
				Department.
							(3)The panel shall review each proposal
				submitted to the panel by the official referred to in paragraph (1) and shall
				submit to that official its views on the relative scientific and clinical merit
				of each such proposal. The panel shall specifically determine with respect to
				each such proposal whether that proposal is among those proposals which have
				met the highest competitive standards of scientific and clinical merit.
							(4)The panel shall not be subject to the
				Federal Advisory Committee Act (5 U.S.C. App.).
							(f)Award of
				fundingClinical and scientific investigation activities at each
				center established under this section—
							(1)may compete for
				the award of funding from amounts appropriated for the Department of Veterans
				Affairs medical and prosthetics research account; and
							(2)shall receive
				priority in the award of funding from such account insofar as funds are awarded
				to projects and activities relating to traumatic brain injury.
							(g)Dissemination of
				useful informationThe Under Secretary for Health shall ensure
				that information produced by the research, education and training, and clinical
				activities of centers established under this section that may be useful for
				other activities of the Veterans Health Administration is disseminated
				throughout the Veterans Health Administration. Such dissemination shall be made
				through publications, through programs of continuing medical and related
				education provided through regional medical education centers under subchapter
				VI of chapter 74 of this title, and through other means. Such programs of
				continuing medical education shall receive priority in the award of
				funding.
						(h)Supervision of
				centersThe official within the central office of the Veterans
				Health Administration responsible for traumatic brain injury care shall be
				responsible for supervising the operation of the centers established pursuant
				to this section and shall provide for ongoing evaluation of the centers and
				their compliance with the requirements of this section.
						(i)Authorization of
				appropriations(1)There are authorized to
				be appropriated to the Department of Veterans Affairs for the basic support of
				the research and education and training activities of centers established
				pursuant to this section such sums as may be necessary.
							(2)In addition to funds appropriated for
				a fiscal year pursuant to the authorization of appropriations in paragraph (1),
				the Under Secretary for Health shall allocate to such centers from other funds
				appropriated for that fiscal year generally for the Department of Veterans
				Affairs medical services account and the Department of Veterans Affairs medical
				and prosthetics research account such amounts as the Under Secretary for Health
				determines appropriate to carry out the purposes of this section.
							(j)Annual
				reportsNot later than February 1 of each year the Secretary of
				Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the
				Senate and House of Representatives a report on the status and activities of
				the centers for traumatic brain injury research, education, and clinical
				activities during the preceding fiscal year. Each such report shall include the
				following:
							(1)A description of
				the activities carried out at each center and the funding provided by the
				Department for such activities.
							(2)A description of
				the advances made at each of the participating facilities of the center in
				research, education and training, and clinical activities relating to traumatic
				brain injury care and treatment.
							(3)A description of
				the actions taken by the Under Secretary for Health pursuant to subsection (g)
				to disseminate information derived from such activities throughout the Veterans
				Health Administration.
							(4)The evaluation of
				the Secretary as to the effectiveness of the centers in fulfilling the purposes
				of this
				section.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 7320 the following
			 new item:
				
					
						7320A. Centers for traumatic brain injury
				research, education, and clinical
				activities.
					
					.
			
